PER CURIAM.
The Order Denying Former Wife’s Request for Attorney’s Fees is AFFIRMED. The cross-appeal is DISMISSED for lack of jurisdiction. See Mendoza v. Mendoza, 842 So.2d 1020, 1020 (Fla. 5th DCA 2003) (noting that a. trial court’s reservation of jurisdiction to award attorney’s fees and costs at a later time does not affect the finality of the judgment itself for purposes of appeal and dismissing the former husband’s appeal because while his notice of appeal was timely as to the attorney’s fee order, it was untimely as to the underlying order, which is what he challenged).
DAVIS, CLARK, and ROWE, JJ„ concur.